Order filed March 14, 2013




                                      In The

                               Court of Appeals
                                      For The

                           First District of Texas
                                    ___________
                              NO. 01-10-00341-CR
                                   ____________

                         CAMERON MOON, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 178th District Court
                            Harris County, Texas
                  Trial Court Cause No. 1196446 (08006648J)

                                     ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's Exhibit 1 (video
statement).
      The clerk of the 178th District Court is directed to deliver to the Clerk of this
court the original of State's Exhibit 1 (video statement), on or before March 22,
2013. The Clerk of this court is directed to receive, maintain, and keep safe this
original exhibit; to deliver it to the justices of this court for their inspection; and,
upon completion of inspection, to return the original of State's Exhibit 1 (video
statement), to the clerk of the 178th District Court.



                                               PER CURIAM